People v Alfonso (2019 NY Slip Op 03450)





People v Alfonso


2019 NY Slip Op 03450


Decided on May 2, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2019

Acosta, P.J., Friedman, Manzanet-Daniels, Gesmer, Singh, JJ.


9208 1454/16

[*1]The People of the State of New York, Respondent,
vNoel Alfonso, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Nicolas Duque Franco of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Larry R.C. Stephen, J.), rendered November 30, 2016, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of seven years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to five years, and otherwise affirmed.
We do not find that defendant made a valid waiver of his right to appeal, and we find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2019
CLERK